EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Neal on 08/03/22.
The application has been amended as follows: 

In respect to claim 65 (line 1), please delete “claim 64” and insert –claim 54–
In respect to claim 75 (line 14), please delete “constant height” and insert –constant height above the substrate–
Please cancel claims 68 and 76.

Reasons for Allowance

Claims 54-63, 65-67, 69-75, and 77, are allowed.
Independent claim 54 has been amended to include that the “image elements each have a planar upper surface”, which differentiates from the closest cited prior art of Cape ‘504.
Independent claim 75, modified above, differentiates from the closest cited prior art of Cape ‘504.
Independent claim 77, is newly presented and includes similar language to claim 54 but includes the limitation “wherein the image elements include tapered side walls…”, which differentiates from the closest cited prior art of Cape ‘504.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637